        6:20-cv-03343-RMG        Date Filed 12/29/20       Entry Number 17      Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

  Gary Steven Scott,                                     C/A: 6:20-cv-3343-RMG

                  Plaintiff,
           v.
                                                         ORDER AND OPINION
  Bryan P. Stirling,
                  Defendant.


         Before the Court is the Report & Recommendation (“R & R”) of the Magistrate Judge

recommending that Plaintiff’s complaint be dismissed with prejudice (Dkt. No. 15). For the

reasons set forth below, the Court adopts the R & R as the order of the Court and dismisses the

complaint with prejudice.

   I.       Background

         Plaintiff, a state prisoner proceeding pro se and in forma pauperis, brings this action

pursuant to 42 U.S.C. § 1983 alleging violations of his constitutional rights. Plaintiff filed his

complaint with this Court on September 1, 2020. On October 19, 2020 the Magistrate Judge issued

Plaintiff an order informing Plaintiff his complaint was subject to dismissal as filed and provided

Plaintiff with time to file an amended complaint. (Dkt. No. 9). Plaintiff was warned that failure to

comply with the Court’s order could result in dismissal of his complaint. Plaintiff did not file an

amended complaint within the time specified by the Magistrate Judge and on December 7, 2020,

the Magistrate Judge issued an R & R recommending that Plaintiff’s complaint be dismissed with

prejudice. (Dkt. No. 15). Plaintiff’s objections to the R & R were due by December 21, 2020. To

date, Plaintiff has not filed objections to the R & R.

   II.      Legal Standard




                                                 -1-
      6:20-cv-03343-RMG           Date Filed 12/29/20      Entry Number 17       Page 2 of 3




          The Magistrate Judge makes a recommendation to this Court that has no presumptive

weight, and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

Where there are specific objections to the R & R, the Court “makes a de novo determination of

those portions of the report or specified proposed findings or recommendations to which objection

is made.” Id. Where a petitioner has not objected, the Court reviews the R & R to “only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Fed. R. Civ. P. 72 advisory committee's note; see also Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983) (“In the absence of objection ... we do not believe that it requires any explanation.”).

Because Petitioner filed objections to the R & R, the Court reviews the R & R de novo.

   III.      Discussion

          After careful examination of Plaintiff’s complaint and the R & R, the Court finds that the

Magistrate Judge carefully addressed the issues and correctly concluded that Plaintiff’s complaint

should be dismissed. Namely, the Magistrate Judge correctly determined that the complaint fails

to state a claim against Defendant Stirling. Further, the Magistrate Judge correctly recommended

that the complaint be dismissed with prejudice. See Workman v. Morrison Healthcare, 724 F.

App’x280, 281 (4th Cir. 2018) (in a case where the district court had already afforded the plaintiff

an opportunity to amend, directing the district court on remand to “in its discretion, either afford

[the plaintiff] another opportunity to file an amended complaint or dismiss the complaint with

prejudice, thereby rendering the dismissal order a final, appealable order”) (citing Goode v. Cent.

Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 630 (4th Cir. 2015)); see also Bing v. BrivoSys., LLC, 959

F.3d 605 (4th Cir. 2020).



                                                 -2-
     6:20-cv-03343-RMG         Date Filed 12/29/20    Entry Number 17        Page 3 of 3




   IV.      Conclusion

         For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 15) as the order of the Court and DISMISSES Plaintiff’s complaint WITH PREJUDICE.

         AND IT IS SO ORDERED.

                                                   s/ Richard Mark Gergel
                                                   United States District Court Judge
December 29, 2020
Charleston, South Carolina




                                             -3-
